Citation Nr: 0211179	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for 
service connection for bilateral hearing loss.

(The issues of entitlement to service connection for bilateral hearing loss 
and tinnitus will be the subjects of a subsequent Board decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from April 1974 to February 1976.

This appeal arises from the November 1999 rating decision from the 
Department of Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO) that denied service connection for tinnitus, upper 
gastroesophageal reflux disease, and hearing loss.  A timely appeal was 
filed as to these issues.  By rating action of June 2001, service 
connection for sliding hiatal hernia with gastroesophageal reflux disease 
was granted; therefore, this issue is no longer on appeal. 

It is noted that as to the issue of service connection for hearing loss, 
this claim had been previously denied.  The RO has provided the regulations 
regarding reopened claims and did a new and material analysis in an April 
2000 Supplemental Statement of the Case.  Subsequently, however, the RO 
addressed the claim on a direct service connection basis.  The Board is 
required, for jurisdictional purposes, to render an independent 
determination as to whether new and material evidence has been submitted to 
reopen a prior claim that has become final.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

Pursuant to the veteran's request in October 2000, a hearing at the RO 
before a local hearing officer was held; a transcript of the hearing is in 
the file.

Additionally, pursuant to the decision in this case as discussed below, the 
Board is undertaking additional development on the issues of entitlement to 
service connection for bilateral hearing loss on a de novo basis, and the 
issue of service connection for tinnitus.  This development is pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing these issues.

As noted above, in a June 2001 rating action, the RO granted service 
connection for sliding hiatal hernia with gastroesophageal reflux disease 
and assigned an evaluation of 10 percent.  In an July 2001 statement, the 
veteran expressed disagreement with that decision and requested that the RO 
issue a statement of the case (SOC).  To date, that has not been done.  
Action on that request will be deferred until the development noted above 
is completed.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the 
appeal on the issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for bilateral hearing loss has 
been obtained by the RO.  

2.  By rating decision dated in May 1976, the RO denied service connection 
for hearing loss.  The veteran was notified and did not file a timely 
appeal to that determination, and it became final.

3.  Evidence associated with the claims file since the May 1976 rating 
decision has not been considered previously and is so significant that it 
must be considered in order to fairly decide whether the veteran is 
entitled to service connection for bilateral hearing loss.



CONCLUSION OF LAW

1.  The May 1976 decision of the regional office that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2001).

2.  Evidence received since the May 1976 RO decision is new and material, 
and, thus, the claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.156(a), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the claim of whether new 
and material evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss as further addressed below.  A letter 
sent to the veteran in January 2002 addressed the VCAA.  Further, there is 
no evidence that there are additional records that should or could be 
obtained, nor is there evidence that other development is necessary.  Thus, 
no further assistance to the veteran is required to comply with the duty to 
assist him.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

As noted above, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
was signed into law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To 
implement the provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments to 38 C.F.R. 
§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  As the present 
appeal was initiated prior to that date, it will be decided under the older 
version of 38 C.F.R. § 3.156 detailed below.

It was noted in the VCAA that, with respect to previously disallowed 
claims, "[n]othing in (38 U.S.C.A. § 5103A) shall be construed to require 
the Secretary to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described in (38 U.S.C.A. 
§ 5108)."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement that a previously 
denied claim may not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially on the issue 
of whether new and material evidence is of record to reopen the claims.  If 
it is determined that such evidence has been presented, the claim will be 
reopened, any required development would be undertaken.  Elkins v. West, 12 
Vet. App. 209 (1999).

A decision by the RO shall be final and binding on all field offices of the 
Department of Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification of the decision.  A final 
and binding agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides that, "[i]f 
new and material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a claimant seeks 
to reopen a final decision based on new and material evidence.  First, it 
must be determined whether new and material evidence has been presented 
under 38 C.F.R. § 3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after ensuring the 
duty to assist has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The evidence shows that the veteran's DD214, his primary specialty was 
personnel records specialist.  Awards and decorations received include 
National Defense Service Medal, Sharpshooter Qualification Badge with M-16 
Rifle Bar, Expert Qualification Badge with Hand Grenade, and Good Conduct 
Medal.  On entrance examination in service in March 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
30
LEFT
15
10
5
-
30


On the service separation examination in February 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
25
LEFT
5
0
0
30
30

The diagnoses included high frequency hearing loss, existed prior to 
service.  

On a VA examination in April 1976, no complaints of hearing loss or 
findings of hearing loss were noted.

By rating action of May 1976, service connection for hearing loss was 
denied.  A timely notice of disagreement was filed; a timely substantive 
appeal to the Statement of the Case was not filed. 

Evidence received subsequent to the May 1976 rating action includes that on 
VA examination in June 1976, the veteran reported that at the time of his 
discharge examination, he was told he had some hearing loss in the left 
ear.  The assessment was essentially normal hearing with a mild drop at 
4000 Hz bilaterally.

On a VA audiological evaluation in July 1989, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
50
45
LEFT
25
25
35
60
55

On evaluation, the veteran reported that upon discharge from the service, 
he was informed he had a 20 percent hearing loss.  He reported his hearing 
had worsening over the years.  A mild high frequency sensory loss was 
observed of the right ear and a mild /moderate sensory loss was observed of 
the left ear.

On a VA audiological evaluation in November 1991, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
50
LEFT
15
20
35
65
60

On a VA audiological evaluation in February 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
60
55
LEFT
15
10
40
60
55

On evaluation, the veteran reported a hearing problem since 1989; he had 
been followed by the VA since 1989 for bilateral high frequency, sensory-
neural hearing loss.  Noise exposure had been computer printers for 23 
years and a factory for one year.  He had been a personal records 
specialist in the service.  He reported a twenty percent loss after 
service.  

VA outpatient records from March 1996 to May 1997 show the veteran was seen 
for hearing aids.  

In statements from the veteran's family received in April 2000, it was 
indicated that the veteran's hearing loss did not exist before his service 
and that after discharge he would complain of hearing loss.

At the RO hearing in October 2000, the veteran reported that he first 
noticed problems with his hearing during service.  At his discharge 
examination the doctor told him he had a 20 percent hearing loss from the 
day he entered the military.  He was exposed to loud noise in the service 
at the rifle range and being yelled at and garbage cans used to make noise 
to be awakened in the morning.

On a VA audiology record in July 2001, the veteran was seen to be evaluated 
for hearing loss which he felt was a result of his military service.  The 
military entrance examination revealed a mild hearing loss of 30dB at 4000 
Hz of both ears.  His exit examination revealed normal hearing at 4000 Hz 
of the right ear and a mild hearing loss at 3000 and 4000 Hz of the left 
ear.  The veteran attributed this decrease in hearing sensitivity to rifle 
range exercises and "hand grenade instructor" duties during basic 
training.  There was no report of post military noise exposure other than 
VA issued hearing aid use.  The assessment was sensory neural hearing loss 
of moderate degree beyond 1500 Hz of the right ear and sensory-neural 
hearing loss of moderate to moderately severe degree beyond 1500 Hz of the 
left ear.  The results appeared consistent with noise exposure and current 
decrease in sensitivity possibly the result of hearing aid use.

VA treatment records from August 2001 and September 2001 shows the veteran 
was seen regarding his hearing aids.

Additionally included in the claims folder were VA treatment records and 
examinations regarding disabilities not currently at issue.

For the purposes of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

The additional evidence submitted since the May 1976 RO decision of the 
July 2001 VA audiologist's notation that the veteran's current hearing loss 
appeared consistent with noise exposure is sufficient to reopen the 
veteran's claim for service connection for bilateral hearing loss.  The 
evidence is new in that it has not been considered previously and it is not 
cumulative of evidence already of record.  It is also material as it bears 
directly and substantially upon the matter under consideration and is so 
significant that it must be considered in order to fairly decide the merits 
of the claim.  Hence, the claim for service connection for bilateral 
hearing loss is reopened by new and material evidence.

Having found that the evidence is new and material and must be considered 
in conjunction with all the evidence of record, the VA has a duty to assist 
the veteran in the development of facts pertaining to his claim.  This 
includes obtaining relevant private and VA medical records and providing 
the veteran with VA examinations, where such examinations may substantiate 
entitlement to the benefit sought.  See 38 U.S.C.A. § 5103A (West Supp. 
2001) for the specific requirements for developing claims.  There have also 
been final regulations promulgated to implement the new law.  See 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  They are for consideration now that the claim 
has been reopened.


ORDER

To the extent that new and material evidence has been submitted to reopen 
the claim for service connection for bilateral hearing loss, the appeal is 
granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps 
you can take if you disagree with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to the United 
States Court of Appeals for Veterans Claims."  (1) A "Notice of 
Disagreement filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing you.

 


